In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip, dated December 11, 1990, which denied the petitioners’ application to add a second floor to their residence, the appeal is from a judgment of the Supreme Court, Suffolk County (Lama, J.), entered November 7, 1991, which annulled the determination, and held that the construction could proceed as of right.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the specific facts of this case, we find that further variances, in addition to those previously granted by the appellants, were not necessary for the petitioners to proceed with construction. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.